DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 2/12/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1, 5 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (US 2013/0200106) in view of Liang (CN 110723408, see attached translation and publication).
Regarding claims 1 and 8, Kang discloses an self-locking pump (fig.1-3), comprising-a pump body (120) extending into a bottle (30), wherein, the pump body is provided with a pump chamber (121) and connected with a bottle locking cover (110) capable of fixing the pump body on the bottle, a suction assembly (140) capable of moving up and down in the pump chamber to upwardly pump out a liquid in the bottle is arranged in the pump chamber (see fig.2), and a check valve (160) only allowing the liquid in the bottle to be upwardly discharged when the suction assembly moves is arranged at a lower end of the pump chamber (see fig.2); a button (130) capable of driving the suction assembly to operate is connected to an upper end of the suction assembly (see threads between 
 	Kang is silent in disclosing the all-plastic self-locking pump; a plastic annular part; an opening is formed in a side face of the plastic annular part; and the plastic annular part is an elastic plastic annular part. However, Liang teaches all-plastic self-locking pump (see page 1, line 6 of the attached translation); a plastic annular part (8) with an opening (81) is formed in a side face of the plastic annular part (page 1, ll. 32-34); and the plastic annular part is an elastic plastic annular part (page 2, ll.13-14). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the pump assembly and the elastic spring of Kang to a plastic one as taught by Liang, in order to offer a cost effective device.
Regarding claim 5, Kang discloses the lower end of the pump chamber is conical, and the check valve is a pump bead arranged at the lower end of the pump chamber (see marked area 160,120 and 121).
Regarding claim 7, Kang discloses a liquid guide pipe (150) is arranged on the pump body and located below the check valve.
Allowable Subject Matter
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Grothoff (US 5,615,806)
Regarding claims 1 and 8, Grothoff discloses an self-locking pump (10, fig.1-3), comprising-a pump body (16, 17) extending into a bottle, wherein, the pump body is provided with a pump chamber (53) and connected with a bottle locking cover (15) capable of fixing the pump body on the bottle, a suction assembly (27-28) capable of moving up and down in the pump chamber to upwardly pump out a liquid in the bottle is arranged in the pump chamber (see fig.2), and a check valve (48) only allowing the liquid in the bottle to be upwardly discharged when the suction assembly moves is arranged at a lower end of the pump chamber (see fig.2); a button (25) capable of driving the suction assembly to operate is connected to an upper end of the suction assembly (see connection area 29 and 31), a self-locking cover (18) capable of preventing the suction assembly from separating from the pump chamber is arranged on the pump chamber (via 59 and 61 and 19), an annular part (44) capable of resetting the suction assembly after the suction assembly is pressed down is arranged in the pump chamber and located above the check valve (see fig.2), and positions where the button stays comprise a locking position and an unlocking position (60 and 61), a locking mechanism (60 and 61) capable of preventing the button from moving downwardly when the button stays in the locking position is arranged between the button and the self-locking cover (see fig.2), and after the button is rotated to the unlocking position from the locking position, the button is capable of being pressed to enable the liquid in the bottle to be sprayed out of an outlet of the button (col 4, ll.20-42). Grothoff is silent in disclosing the all-plastic self-locking pump; a plastic annular part; an opening is formed in a side face of the plastic annular part; and the plastic annular part is an elastic plastic annular part. However, Liang teaches all-plastic self-locking pump (see page 1, line 6 of the attached translation); a plastic annular part (8) with an opening (81) is formed in a side face of the plastic annular part (page 1, ll. 32-34); and the plastic annular part is an elastic plastic annular part (page 2, ll.13-14). It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.